DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/17/22, has been entered.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended (to correct a description inconsistency issue because the limitation “an edge” is recited twice leading to a confusion as to what is the difference between both recitations) as follows: 
Claim 69 is amended to read on line 11 “… from the edge…”.
Claim 80 is amended to read on line 11 “… from the edge…”.
Claim 91 is amended to read on line 11 “… from the edge…”.

Allowable Subject Matter
Claims 69-73, 75-78, 80-89 and 91-94 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 69-73 and 75-78, the prior art discloses an electronic device package as generally recited in independent claim 69 (see for example previous claim 69 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an electronic device package wherein the cover member includes an end having a first protrusion and a second protrusion, the first protrusion spaced a first distance from an edge of the base member, and the second protrusion spaced a second distance from the edge of the base member, the first distance less than the second distance.
Re claims 80-89, the prior art discloses an electronic device package as generally recited in independent claim 80 (see for example previous claim 80 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an electronic device package wherein the cover member includes an end having a first protrusion and a second protrusion, the first protrusion spaced a first distance from an edge of the base member, and the second protrusion spaced a second distance from the edge of the base member, the first distance less than the second distance.
Re claims 91-94, the prior art discloses a method of making an electronic device package as generally recited in independent claim 91 (see for example previous claim 91 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such method wherein the cover member includes an end having a first protrusion and a second protrusion, the first protrusion spaced a first distance from an edge of the base member, and the second protrusion spaced a second distance from the edge of the base member, the first distance less than the second distance.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899